       Case 1:20-cv-00658-NONE-SAB Document 30 Filed 09/14/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   LATWAHN MCELROY,                                 )   Case No.: 1:20-cv-00658-NONE-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER FOR PLAINTIFF TO SHOW CAUSE
13          v.                                            WHY ACTION SHOULD NOT BE DISMISSED
                                                      )
14                                                    )   (ECF No. 26)
     GOMEZ, et al.,
                                                      )
15                                                    )
                    Defendants.                       )
16                                                    )
                                                      )
17                                                    )
18          Plaintiff Latwahn McElroy is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          On June 11, 2020, the Court screened Plaintiff’s complaint, found no cognizable claims, and
21   granted Plaintiff thirty days to file an amended complaint. (ECF No. 8.) After Plaintiff failed to file an
22   amended complaint or otherwise respond to the Court’s June 11, 2020, an order for Plaintiff show cause
23   was issued on July 20, 2020. (ECF No. 20.) Plaintiff filed a response on July 31, 2020. (ECF No. 24.)
24   Therefore, on August 4, 2020, the Court discharged the order to show cause and granted Plaintiff thirty
25   days to file an amended complaint. (ECF No. 26.) Over thirty days have passed and Plaintiff has not
26   filed an amended complaint or otherwise responded to the Court’s order. Accordingly, within fourteen
27   (14) days from the date of service of this order, Plaintiff shall show cause in writing why the action
28   should not be dismissed. (Id.) Plaintiff is warned again that failure to comply with this order will result
                                                          1
       Case 1:20-cv-00658-NONE-SAB Document 30 Filed 09/14/20 Page 2 of 2



1    in a recommendation to a District Judge that the instant action be dismissed, with prejudice, for failure

2    to prosecute, failure to obey a court order, and failure to state a cognizable claim for relief.

3
4    IT IS SO ORDERED.

5    Dated:    September 14, 2020
6                                                        UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
